Citation Nr: 0500621	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss disability, which is currently rated 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability prior to May 19, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
continued the noncompensable evaluation for the service-
connected bilateral hearing loss disability.

By way of procedural background, the Board notes that in 
March 2003, the Board issued a memorandum because additional 
development was needed in the veteran's case.  In compliance 
with this, a VA examination was completed in May 2003.  The 
claim was subsequently remanded to the RO in July 2003.  The 
RO then issued a rating decision in August 2003, increasing 
the veteran's disability rating to 10 percent, effective May 
19, 2003.

In October 2002, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 61 decibels in the right ear and 65+ 
decibels in the left ear, with discrimination ability of 84 
and 72 percent, respectively.

2.  Prior to May 19, 2003, bilateral hearing loss was 
manifested by an average pure tone threshold of 55 decibels 
in the right ear and 63 decibels in the left ear, with 
discrimination ability of 88 and 80 percent, respectively.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability prior to May 19, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for an increased evaluation by means of a November 2001 
letter and the discussions in the December 2001 and August 
2003 rating decisions and the April 2002 statement of the 
case and August 2003 supplemental statement of the case.

In the December 2001 and August 2003 rating decisions, the RO 
explained how hearing loss was rated.  It reported the 
veteran's average decibel loss in each ear and stated that 
based upon the table that evaluates hearing loss it provided 
for noncompensable and compensable evaluations for his 
bilateral hearing loss disability, respectively.  The RO 
noted that evaluations for hearing loss are based on 
objective testing and that a higher evaluation was assigned 
when a more severe hearing impairment was shown.  In the 
April 2002 statement of the case, the RO provided the veteran 
with the applicable criteria for evaluating hearing loss, 
which showed how the RO had reached its determination that 
the veteran's bilateral hearing loss disability was no more 
than noncompensably disabling.  In the August 2003 
supplemental statement of the case, the RO explained how it 
had reached the determination that his hearing loss was now 
10 percent disabling.  Thus, the veteran was informed that in 
order to warrant the next higher evaluation, his hearing had 
to be worse than the current objective testing had shown.

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claim.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
November 2001 letter, the RO stated that it was responsible 
for obtaining certain evidence for the veteran and had 
scheduled a VA examination.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim for 
compensation in 1968.  In connection with his current claims, 
the veteran submitted private medical records and completed a 
VA Form 21-4142, providing VA permission to obtain private 
medical records from Providence Ear, Nose & Throat 
Associates, which have been received and associated with the 
claims file.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating the 
claims.  Finally, the veteran has been afforded two VA 
examinations, dated in December 2001 and May 2003.

The Board is aware that the November 2001 letter did not 
address the evidence necessary to substantiate the claim for 
an increased evaluation.  This is not in keeping with the 
statute and the regulation, which state that in the same 
notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. § 
3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case for several 
reasons.

First, the disability for which the veteran is seeking an 
increased evaluation is based on objective criteria - here, 
pure tone threshold readings.  Thus, even if the veteran had 
been told of the evidence necessary to warrant 10 percent and 
20 percent evaluations for bilateral hearing loss, it would 
not have changed the pure tone threshold readings shown in 
the December 2001 and May 2003 VA audiological evaluations.  
The Court of Appeals for Veterans Claims (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Second, the veteran was subsequently informed of the evidence 
necessary to substantiate his claim for an increased 
evaluation in the December 2001 and August 2003 rating 
decisions, the April 2002 statement of the case, and August 
2003 supplemental statement of the case.  Thus, while he was 
not informed of the evidence necessary to substantiate his 
claim for an increased evaluation at the same time he was 
told of which portion of that information and evidence was to 
be provided by the claimant and which portion VA would obtain 
on his behalf, he was informed of both of these requirements 
- just not at the same time.  To remand these issues for VA 
to send the veteran a letter providing both of these pieces 
of information in the same notice would seem to be 
unnecessary, as it would not change the objective findings of 
pure tone thresholds in the medical records in the claims 
file.

It is for the above reasons that the Board finds that the 
veteran is not prejudiced in VA's failure to provide notice 
of the evidence necessary to substantiate his claim for an 
increased evaluation while at the same time informing him of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, and that any error as a result of this failure is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed a claim in October 
2001, the rating decision was issued in December 2001, and 
VCAA notice was not complete until August 2003.

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error, as it pertains to these two issues.  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini, supra.  The 
veteran was informed of the evidence necessary to 
substantiate his claims.  The  provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of this claim for further 
notice of VCAA.

Also, in the Pelegrini decision, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, although the November 2001 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Specifically, in the 
August 2003 supplemental statement of the case, the RO 
provided him with the fourth element by including the 
provisions of 38 C.F.R. § 3.159(b)(1).  While the November 
2001 letter does not contain the "magic words," it is clear 
from this letter that the RO was asking for any records that 
related to the veteran's claims.  The Board finds that in 
this case, each of the four content requirements of a VCAA 
notice has been fully satisfied, and that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  38 C.F.R. § 20.1102.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Decision

Service connection for bilateral hearing loss disability was 
granted by means of an April 1969 rating decision and 
assigned a noncompensable evaluation, effective September 27, 
1968.  The veteran remained at that percentage until the 
initiation of this appeal.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Board appreciates the veteran's October 2002 testimony 
regarding the impact his hearing loss has on his life.  The 
Board understands he had been told of his need for hearing 
aids and appreciates he has problems hearing the television 
and in the presence of background noise, as well as certain 
noises at work.  While the Board sympathizes with the 
veteran's obvious hearing difficulties, the Court has noted 
that the assignment of disability ratings for hearing 
impairment are arrived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.

A.  10 percent evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
bilateral hearing loss disability.  The May 2003 VA 
audiological evaluation showed the right ear with 84 percent 
speech discrimination.  Decibel (dB) loss at the pure tone 
threshold of 1000 Hertz (Hz) was 15, with a 45 dB loss at 
2000 Hz, a 85 dB loss at 3000 Hz, and a 100 dB loss at 4000 
Hz.  The average decibel loss is 61 in the right ear.  From 
Table VI of 38 CFR 4.85, Roman Numeral III is derived for the 
right ear.  This is determined by intersecting the percent of 
speech discrimination row with the pure tone threshold 
average column.  The veteran's left ear was shown to have 72 
percent speech discrimination.  Decibel loss as pure tone 
threshold of 1000 Hz was 10, with a 60 dB loss at 2000 Hz, an 
85 dB loss at 3000 Hz, and a 105+ dB loss as 4000 Hz.  The 
average decibel loss is 65+ in the left ear.  From Table VII 
of 38 CFR 4.85, Roman Numeral V is derived for the left ear.  
The left ear is considered the poorer ear for 38 CFR 4.85's 
Table VII.  A 10 percent evaluation is derived from Table VII 
of 38 CFR 4.85 by intersecting row III, the better ear, with 
column V, the poorer ear.  Thus, an evaluation in excess of 
10 percent is not warranted.

B.  Noncompensable evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation prior to May 19, 2003.  
The December 2001 VA audiological evaluation showed the right 
ear with 88 percent speech discrimination.  Decibel (dB) loss 
at the pure tone threshold of 1000 Hertz (Hz) was 10, with a 
30 dB loss at 2000 Hz, an 80 dB loss at 3000 Hz, and 100 dB 
loss at 4000 Hz.  The average decibel loss is 55 in the right 
ear.  From Table VI of 38 CFR 4.85, Roman Numeral II is 
derived for the right ear.  This is determined by 
intersecting the percent of speech discrimination row with 
the pure tone threshold average column.  The veteran's left 
ear was shown to have 80 percent speech discrimination.  
Decibel loss as pure tone threshold of 1000 Hz was 15, with a 
55 dB loss at 2000 Hz, an 80 dB loss at 3000 Hz, and 100 dB 
loss as 4000 Hz.  The average decibel loss is 63 in the left 
ear.  From Table VII of 38 CFR 4.85, Roman Numeral IV is 
derived for the left ear.  The left ear is considered the 
poorer ear for 38 CFR 4.85's Table VII.  A noncompensable 
evaluation is derived from Table VII of 38 CFR 4.85 by 
intersecting row II, the better ear, with column IV, the 
poorer ear.  Thus, a compensable evaluation is not warranted.

The Board notes that the veteran submitted two private 
audiograms in connection with his claim for an increased 
rating for the service-connected bilateral hearing loss.  
However, the Board has not used these reports in determining 
the veteran's current level of hearing loss.  The regulation 
states that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test, 
such as the Maryland CNC.  38 C.F.R. § 4.85(a) (2004).  Based 
upon the Board's review of these audiograms, there was no 
indication on either the April or May 2002 audiogram that a 
controlled speech discrimination test, of the type required 
by the regulations, was conducted.  Therefore, the Board 
finds that these audiograms would not be suitable for 
determining the current level for the veteran's service-
connected bilateral hearing loss disability.  The Board 
notes, however, that the pure tone thresholds reported in 
those audiograms, as well as the computed averages, appear to 
be almost identical to those reported in the VA audiological 
evaluation.  Thus, it would appear that the private audiogram 
would not provide a basis to grant a compensable evaluation 
for bilateral hearing loss disability prior to May 19, 2003.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation prior to 
May 2003 and the current 10 percent evaluation for bilateral 
hearing loss disability are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  While the veteran testified in 
October 2002 and submitted a written statement from his boss, 
indicating that he could not hear certain noises while on the 
job, there is no evidence that the veteran's hearing loss 
caused him to miss any work time.  Furthermore, the veteran 
testified in October 2002 that he had never been passed up 
for a merit increase because of his hearing loss or any other 
reason.  Referral in this instance is therefore not warranted 
because the evidence does not indicate that the service-
connected bilateral hearing loss disability has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss disability is denied.

A compensable evaluation for bilateral hearing loss 
disability prior to May 19, 2003, is denied.



___________________________________________
A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


